                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

TEVIN LEWIS                                         CIVIL ACTION NO. 6:16-cv-01280

VERSUS                                              JUDGE DOUGHTY

DWIGHT HUVAL, ET AL.                                MAGISTRATE JUDGE HANNA

                                           ORDER

       Currently pending before the court is the defendants’ motion for leave to

exceed the page limit when presenting their re-urged motion to dismiss under Fed.

R. Civ. P. 12(b)(6) for failure to state a claim upon which relief may be granted.

(Rec. Doc. 24). Filed along with the motion for leave was the defendants’ re-urged

motion to dismiss (Rec. Doc. 24-2), a memorandum supporting that motion (Rec.

Doc. 24-3), and a group of exhibits (Rec. Docs. 24-4 through 24-9).

       Generally, when considering a motion to dismiss under Rule 12(b)(6), “a

district court must limit itself to the contents of the pleadings, including attachments

thereto.”1 However, the court may consider the attachments to a motion to dismiss

as part of the pleading “if they are referred to in the plaintiff’s complaint and are




1
       Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000). See, also, Brand
Coupon Network, L.L.C. v. Catalina Marketing Corp., 748 F.3d 631, 635 (5th Cir. 2014); In re
Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007).
central to her claim.”2 This Court’s initial review of the defendants’ exhibits showed

that the exhibits were not referred to in the plaintiff’s complaint and are not central

to the plaintiff’s claims. Instead, they are related to the defendants’ basis for seeking

to have those claims dismissed. Accordingly, the exhibits constitute evidence

beyond the scope of the pleadings.

       While the mere submission of extraneous materials does not by itself convert

a Rule 12(b)(6) motion into a motion for summary judgment, a district court has

broad discretion in deciding whether to treat a motion to dismiss as a motion for

summary judgment.3 Therefore, this Court has discretion, based on a determination

of whether the submitted material is likely to facilitate the disposition of the action,

to accept material beyond the pleadings that is offered in conjunction with a Rule

12(b)(6) motion to dismiss.4 Indeed, if “matters outside the pleadings are presented

to and not excluded by the court, the motion must be treated as one for summary

judgment under Rule 56.”5




2
      Collins v. Morgan Stanley Dean Witter, 224 F.3d at 499. See, also, Scanlan v. Texas A &
M Univ., 343 F.3d 533, 536 (5th Cir. 2003).
3
       Ware v. Associated Milk Producers, Inc., 614 F.2d 413, 415 (5th Cir. 1980).
4
         Isquith for and on behalf of Isquith v. Middle South Utilities, Inc., 847 F.2d 186, 193 n. 3
(5th Cir. 1988). See, also, Trinity Marine Products, Inc. v. U.S., 812 F.3d 481, 487 (5th Cir. 2016).
5
       Fed. R. Civ. P. 12(d). See, also, National Cas. Co. v. Kiva Const. & Engineering, Inc., 496
Fed. App’x. 446, 452 (5th Cir. 2012); Murphy v. Inexco Oil Co., 611 F.2d 570, 573 (5th Cir. 1980).

                                                 2
        In this case, the additional evidence submitted along with the parties’ briefs is

important to the resolution of the issue presented in the motion to dismiss, i.e.,

whether the plaintiff’s lawsuit is barred by the Heck doctrine. Therefore, this Court

will convert the defendants’ motion to dismiss to a motion for summary judgment.

When such a conversion occurs, “[a]ll parties must be given a reasonable

opportunity to present all the material that is pertinent to the motion.”6 Accordingly,

        IT IS ORDERED that the motion for leave to exceed the page limit (Rec. Doc.

24) is GRANTED.

        IT IS FURTHER ORDERED that the defendants’ motion to dismiss (Rec.

Doc. 24-2) is converted to a motion for summary judgment.

        IT IS FURTHER ORDERED that the parties shall supplement the record in

support of or in opposition to the pending motion, as converted, by submitting any

relevant and appropriate summary-judgment-style evidence not later than January 7,

2020.

        IT IS FURTHER ORDERED that the defendants’ motion for summary

judgment (Rec. Doc. 24-2) is SET for oral argument on February 13, 2020 before

the undersigned Magistrate Judge.




6
        Fed. R. Civ. P. 12(d).

                                            3
Signed at Lafayette, Louisiana, on December 17, 2019.


                        ____________________________________
                             PATRICK J. HANNA
                             UNITED STATES MAGISTRATE JUDGE




                                 4
